Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a Non-Final Office Action in response to Preliminary Amendment filed on 11/18/21.
Claim 1 has been cancelled.
Claims 2-21 have been added.
Therefore, Claims 2-21 are now pending and have been addressed below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 2, 12 and 21 recite “determining a confidence score for the predicted intention”. Specification does not provide support for how confidence score is determined or calculated . Specification at [0048] recites  If a predicted intention of the customer is associated with a confidence score greater than a predefined threshold (for example, 0.75 or 75%), then the processing module 202 may proactively send a chat invite to the customer for offering assistance in booking a hotel room. Thus the claims merely recite a description of the end desired result ("problem to be solved") and the scope of claims encompasses all techniques to attain that result ("all solutions") without describing how the terms are functionally related. The specification does not describe in sufficient detail how the confidence score is determined/calculated. A description that merely renders the invention obvious does not satisfy the requirement, Lockwood v. Am. Airlines, 107 F.3d 1565, 1571-72 (Fed. Cir. 1997). Dependent claims are rejected due to their dependence from claims 2, 12 and 21. 
Claims 4 and 14 recite “compare the predicted intention of the online customer to an identified intention of the online customer; analyze a success rate of the predicted intention; store the success rate to a database; and periodically adjust, by a machine learning module of the system, the predefined threshold based on the success rate of the predicted intention”. Specification is silent regarding analyzing a success rate, storing the success rate, periodically adjusting by a machine learning module the predefined threshold based on the success rate of the predicted intention. Examiner could not find support for these limitations. Thus the claims merely recite a description of the end desired result ("problem to be solved") and the scope of claims encompasses all techniques to attain that result ("all solutions") without describing how the terms are functionally related. The specification does not describe in sufficient detail how the confidence score is determined/calculated. A description that merely renders the invention obvious does not satisfy the requirement, Lockwood v. Am. Airlines, 107 F.3d 1565, 1571-72 (Fed. Cir. 1997).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10, 20 recites the limitation "the notes" in storing limitation.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend this limitation to recite “the wrap-up notes”.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception without significantly more.
Step 1: Identifying Statutory Categories
In the instant case, claims 2-11 are directed to a method, Claim 21 is directed to a non-transitory medium and Claims 12-20 are directed to a system. Thus, this claim falls within one of the four statutory categories. Nevertheless, the claim falls within the judicial exception of an abstract idea. 
Step 2A: Prong 1 Identifying a Judicial Exception
Under Step 2A, prong 1, Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 2, 12 and 21 recite methods that determine interaction context from a plurality of enterprise interaction channels; generate a predicted intention of an online customer based on the interaction context; provision a proactive invite to a customer device to initiate an online chat session on an enterprise interaction channel of the plurality of enterprise interaction channels; enrich the proactive invite with the predicted intention of the online customer; transmit the proactive invite enriched with the predicted intention to an agent console, responsive to the online chat session being directed to the agent console; determine a confidence score for the predicted intention; compare the confidence score to a predefined threshold; and generate corresponding automated responses to assist the online customer based on the comparing
These limitations as drafted, are a process that, under its broadest reasonable interpretation, covers methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)), but for the recitation of generic computer components. That is, other than reciting the structural elements (such as a computer system, one or more processors, a non-transitory storage medium), the claims are directed to generating automated responses to assist the online customer. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of organizing human activity but for the recitation of generic computer components, the claim recites an abstract idea.	
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the claim merely describes how to generally “apply” the concept of receiving interaction context data, analyzing it generate a predicted intent, and generating automated response. In particular, the claims only recites the additional element – a computer system, one or more processors, a non-transitory storage medium. The computer system, one or more processors, a non-transitory storage medium are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. a) The limitations of a computer system, one or more processors, a non-transitory storage medium merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claims are directed to an abstract idea. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea. 	
Step 2B: Considering Additional Elements
The claimed invention is directed to an abstract idea without significantly more. The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” to; generate automated response for customer. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are not patent eligible. The dependent claim(s) when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea. The dependent claims are not significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). The claims are not patent eligible.	With respect to the a computer system, one or more processors, a non-transitory storage medium these limitations are described in Applicant’s own specification as generic and conventional elements. See Applicants specification, Paragraph [0033] details “ The processing module 202 may be embodied as a multi-core processor, a single core processor, or a combination of one or more multi-core processors and one or more single core processors. For example, the processing module 202 may be embodied as one or more of various processing devices, such as a coprocessor, a microprocessor, a controller, a digital signal processor, a processing circuitry with or without an accompanying digital signal processor, or various other processing devices including integrated circuits. [0034] The memory 204 may be embodied as one or more volatile memory devices, one or more non-volatile memory devices, and/or a combination of one or more volatile memory devices and non-volatile memory devices” These are basic computer elements applied merely to carry out data processing such as, discussed above, receiving, analyzing, transmitting and displaying data. Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); Also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. Lastly, the computing device provides only a result-oriented solution which lacks details as to how the computer performs the claimed abstract idea.  Therefore the processor/device amounts to mere instructions to apply the exception. See MPEP 2106.05(f). 	Furthermore, these steps/components are not explicitly recited and therefore must be construed at the highest level of generality and are well-understood, routine and conventional limitations that amount to mere instructions to implement the abstract idea on a computer. Therefore, the claimed invention does not demonstrate a technologically rooted solution to a computer-centric problem or recite an improvement to another technology or technical field, an improvement to the function of any computer itself, applying the exception with, or by use of, a particular machine, effect a transformation or reduction of a particular article to a different state or thing, add a specific limitation other than what is well-understood, routine and conventional in the field, add unconventional steps that confine the claim to a particular useful application, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment such as computing. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. Taking the additional claimed elements individually and in combination, the computer components at each step of the process perform purely generic computer functions. Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. Further, claims to a system and computer-readable storage medium are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea. 	Dependent claims 3-11, 13-20 add additional limitations, for example but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 2, 12 and 21. Claims 3, 13 recites interaction context comprises a customer journey, profile. Claims 4, 14 recites comparing the predicted intention; analyzing/storing success rate; adjusting based on success rate. Claims 5-6, 15-16 recite analyzing customer journey, providing/updating confidence score. Claims 7, 17 recite transmitting greeting message. Claim 8-9, 18-19 recites providing agent console with real time context, displaying content on agent console. Claims 10, 20 recite generating wrap up notes, storing and retrieving notes.These limitations do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. See MPEP 2106.05d. Thus, nothing in the claim adds significantly more to an abstract idea. The claims are ineligible.
Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. See (Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3,5-13, 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ajmera et al. (US 2017/0140280 A1) in view of Wang (US 2018/0033042 A1), further in view of Srivastava (US 9105268)
Regarding Claims 2, 12 and 21, (New) Ajmera discloses the method/System/Medium comprising:
Ajmera discloses determining, by a computer system, interaction context from a plurality of enterprise interaction channels ([0043] The predictive service platform captures the context, i.e. data and actions, of the visitor journey through the site and takes contextual decisions by use of sophisticated analytical models that focus on how to engage the visitor, [0044]  data and actions in connection with a customer Web journey, [0119] The channel of the interaction, for example Web, phone, self service, chat, voice, etc., [0122] The seamless handling of an interaction across various channels.) 
Ajmera discloses generating, by the computer system, a predicted intention of an online customer based on the interaction context ([0077] a software engine is provided that uses the customer's Web journey data, as well as CRM data, to target customers, evaluate their intent, [0053]  a problem predictor is used to identify the right issues (predicted intention) of the user and guided resolution paths are provided to help the user go though an assisted journey in the main Website to solve a problem, [0065] system selects the issue/intent for customer)
Ajmera discloses provisioning, by the computer system, a proactive invite to a customer device to initiate an online chat session on an enterprise interaction channel of the plurality of enterprise interaction channels ([0051] Provide a proactive and reactive way to engage customers via invitations and contextual content presentation that let the user initiate a chat reactively, [0052]  multi-media content, e.g. video, audio and chat enabled sales that show targeted promotions, cross sell, and up sell, Fig 4 #C show chat widget and connect to queue 1, [0057] an event handler shows up an interaction popup (proactive invite); a self service wizard, or any other customized interaction interface to the user; an event handler can initiate a chat conversation at any point in time [0061] a problem predictor in which chat is used to bootstrap guided self-service [0062]  use of issue prediction to trigger an appropriate guided self-service widget, [0077]);
Ajmera discloses transmitting, by the computer system, the proactive invite to an agent console, responsive to the online chat session being directed to the agent console ([0063] a smart chat routing module 17 (FIG. 6) with which customer chat is routed to service center agents based upon an issue/agent mapping (intent mapping), as well as an agent performance score, [0065] The agent console operates in conjunction with a customer console 12 to establish a smart chat session that is guided by outputs 19 that include, for example, responses to FAQs that are generated based upon dynamic text mining, The system selects the right issue/issues being faced by the customer, matches them to FAQ responses to those issues and provides appropriate widgets for resolving these standard issues/questions);
Ajmera discloses generating, by the computer system, corresponding automated responses to assist the online customer ([0065] identify the primary issue, in this case “Understanding Bill Details,” and the widget that helps to explain the bill details is then deployed for customer interaction.)
Ajmera teaches providing customized interaction interface to the user ([0057] an event-driven, customizable action execution mechanism to facilitate contextual interactions, in which: any event can trigger an action to be taken, different event handlers are allowed to be configured to take specific actions), however Ajmera does not specifically teach enriching, by the computer system, the proactive invite with the predicted intention of the online customer;  transmitting, by the computer system, the proactive invite enriched with the predicted intention to an agent console, responsive to the online chat session being directed to the agent console
Wang teaches enriching, by the computer system, the proactive invite with the predicted intention of the online customer ([0019] initiate a personalized, proactive, context-based interaction with a website visitor user. An agent who will be participating in the interaction is provided with context information of a user's current experience (enriching) before an interaction invitation is sent to the user, such that the agent can provide a personalized invitation, [0024] Upon presentation of a user 202 to an agent 212 for consideration of a proactive chat (e.g., via a preview work item as depicted in FIG. 1), the agent is presented context information of the user's current experience with the web site 206.  The proactive chat option with a greeting that is personalized to the user/and or the context of the user (e.g., “Hi Greg. Can I help you with finding your CVV number on your credit card?”) [0041]  a personalized chat message which could include: a greeting that addresses the visitor by name (if a Known Customer Identifier has been collected); a chat message that refers specifically to the topic, issue or interest of the Website Visitor based on gathered context. ); transmitting, by the computer system, the proactive invite enriched with the predicted intention to an agent console, responsive to the online chat session being directed to the agent console ([0019] an agent who will be participating in the interaction is provided with context information of a user's current experience before an interaction invitation is sent to the user, such that the agent can provide a personalized invitation, Fig 7 # 702, 718 and [0033] preview work item for informing an agent on the current context of a user under consideration for contact. A preview work item 702, such as the one displayed in FIG. 7, is presented to an agent before the associated user is contacted by the agent., [0034] By presenting the interaction to an agent as a Preview Work Item, the agent has the time to anticipate and understand the needs or intention of the Website Visitor, research background information (such as visitor history and current offers or promotions), construct a targeted and personalized greeting and message, and engage with the visitor in the most appropriate way (Chat, Click-to-Talk or Phone Call). )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included enriching, by the computer system, the proactive invite with the predicted intention of the online customer;  transmitting, by the computer system, the proactive invite enriched with the predicted intention to an agent console, responsive to the online chat session being directed to the agent console, as disclosed by Wang in the system disclosed by Ajmera, for the motivation of providing a personalized chat message that includes a greeting that addresses the visitor by name (if a Known Customer Identifier has been collected) and a chat message that refers specifically to the topic, issue or interest of the Website Visitor ([0041] Wang).
Ajmera teaches evaluating rules that’s satisfy preconditions for engagement and determining intent ([0075],[0077] Fig 15 PSP evaluates rules which satisfy preconditions). Wang teaches determining user intent ([0049] The context and data store data is used to determine a likely visitor intent. The user's need is scored for prioritizing, such as by identifying needed skills of a helper-agent, how much the user needs help, and how urgent that need is.). However , Ajmera/Wang do not specifically teach determining, by the computer system, a confidence score for the predicted intention; comparing, by the computer system, the confidence score to a predefined threshold: and generating, by the computer system, corresponding automated responses to assist the online customer based on the comparing 
Srivastava teaches determining, by the computer system, a confidence score for the predicted intention (Col 3 lines 26-44  The IVR system performs a feature extraction from the text and generates a probability score (confidence score), A of the customer intent based upon the feature vector of the text, Col 6 lines 9-17The IVR system performs (307) a feature extraction from the text and generates (308) a probability score for the intent identified by the feature vector of the text.); comparing, by the computer system, the confidence score to a predefined threshold (Col 3 lines 62-65 The IVR system compares the score of the selected intent to a predefined threshold, Col 6 lines 18-22the IVR system scores (312) each intent, given the above mentioned attributes, and selects (313) the maximum scoring intent. The IVR system compares (314) the score of the selected intent to a predefined threshold.): and generating, by the computer system, corresponding automated responses to assist the online customer based on the comparing (Col 4 lines 6-10 If the selected intent has a score greater than the threshold, then the IVR system optimizes the journey (automated response) of the customer based on the selected intent. If the selected intent has a score that is less than the threshold, then the IVR system offers the standard IVR journey to the customer)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included determining, by the computer system, a confidence score for the predicted intention; comparing, by the computer system, the confidence score to a predefined threshold: and generating, by the computer system, corresponding automated responses to assist the online customer based on the comparing, as disclosed by Srivastava in the system disclosed by Ajmera/Wang, for the motivation of providing a method of enhancing the customer experience by improving the accuracy and intent prediction capabilities of IVR systems (Col 1 lines 62-65 Srivastava) and to optimize customer journey based on intent (Col 4 lines 6-10 Srivastava).
Claim 12.(New) Ajmera discloses  system comprising: one or more computer processors; and a computer-readable non-transitory storage medium ([0192] The computer system 1600 includes a processor 1602, a main memory 1604 and a static memory 1606, which communicate with each other via a bus 1608. ) storing computer instructions, which when executed by the one or more computer processors cause the one or more computer processors


Regarding Claims 3 and 13, (New) Ajmera as modified by Wang and Srivastava teaches the method of claim 2,
Ajmera teaches wherein the interaction context comprises at least one of previous interactions with the customer device ([0082]  a system that self-learns based on previous customer interactions and their performance metrics. ), a customer journey of the customer device on the enterprise interaction channel, or a profile of the online customer in a database ([0035] a prediction platform for customer service that analyzes Web behavior, customer data, call data, and individual journeys of Website visitors, Fig 8 customer data/profile).

Regarding Claims 5 and 15, (New) Ajmera as modified by Wang and Srivastava teaches the method of claim 2, wherein determining the confidence score comprises:
Ajmera teaches analyzing, by the computer system, at least one of previous interactions with the customer device, a customer journey of the customer device on the enterprise interaction channel, or a profile of the online customer from a database ([0077] a software engine is provided that uses the customer's Web journey data, as well as CRM data, to target customers, evaluate their intent, [0053]  a problem predictor is used to identify the right issues (predicted intention) of the user and guided resolution paths are provided to help the user go though an assisted journey in the main Website to solve a problem); and
Ajmera does not teach providing, by a machine learning module of the computer system, the confidence score based on analysis of the information relating the customer device.
Srivastava teaches providing, by a machine learning module of the computer system, the confidence score based on analysis of the information relating the customer device (Col3 lines 32-40  the probability of intent Ii based on the customer historical behavior B. This is done seeing the intent sequence of the previous calls given the time and date. For example, if the caller has called for I1|I2 before I3 and it is known that the last 2 interaction's intent was I1 and I2, then the probability of current intent being I3 is high. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included providing, by a machine learning module of the computer system, the confidence score based on analysis of the information relating the customer device, as disclosed by Srivastava in the system disclosed by Ajmera/Wang, for the motivation of providing a method of enhancing the customer experience by improving the accuracy and intent prediction capabilities of IVR systems (Col 1 lines 62-65 Srivastava) and to optimize customer journey based on intent (Col 4 lines 6-10 Srivastava).


Regarding Claims 6 and 16, (New) Ajmera as modified by Wang and Srivastava teaches the method of claim 2, further comprising:
Ajmera/Wang do not teach dynamically updating, by the computer system, the confidence score based on messages from the customer device.
Srivastava teaches dynamically updating, by the computer system, the confidence score based on messages from the customer device. (Col3 lines 42-62 The IVR system computes the score of each intent based on the CRM attributes C and based on general population based behavior. C takes into account the CRM attributes of the customer and scores are derived by a machine learning algorithm using these attributes. The IVR system scores each intent, given the above mentioned scores, and selects the maximum scoring intent., Claim 9)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included dynamically updating, by the computer system, the confidence score based on messages from the customer device, as disclosed by Srivastava in the system disclosed by Ajmera/Wang, for the motivation of providing a method of enhancing the customer experience by improving the accuracy and intent prediction capabilities of IVR systems (Col 1 lines 62-65 Srivastava) and to optimize customer journey based on intent based on improved intent prediction (Col 4 lines 6-10 Srivastava).


Regarding Claims 7 and 17, (New) Ajmera as modified by Wang and Srivastava teaches the method of claim 2, further comprising:
Ajmera teaches transmitting, by the computer system, a conversational greeting message to the customer device upon initiation of the online chat session ([0057] an event handler can initiate a chat conversation, [0065] The agent console operates in conjunction with a customer console 12 to establish a smart chat session, [0067], [0080] “May I help you?” or “May I assist you?”)
Wang teaches transmitting, by the computer system, a conversational greeting message to the customer device upon initiation of the online chat session ([0034]construct a targeted and personalized greeting and message, and engage with the visitor in the most appropriate way (Chat, Click-to-Talk or Phone Call), [0041]  a personalized chat message which could include: a greeting that addresses the visitor by name (if a Known Customer Identifier has been collected); a chat message that refers specifically to the topic, issue or interest of the Website Visitor based on gathered context., [0046]-[0047])

Regarding Claims 8 and 18, (New) Ajmera as modified by Wang and Srivastava teaches the method of claim 2, further comprising:
Ajmera teaches dynamically refreshing, by the computer system, the interaction context based on messages from the customer device ([0065] The system selects the right issue/issues being faced by the customer, matches them to FAQ responses to those issues and provides appropriate widgets for resolving these standard issues/questions; providing, by the computer system, the agent console with a real-time context to assist the online customer ([0065] if “Understanding Bill Details” is the key issue the customer is trying to resolve, the primary issue line identification algorithm shown in FIGS. 9 and 10 identifies the primary issue line. This line is text mined to identify the primary issue, in this case “Understanding Bill Details,” and the widget that helps to explain the bill details is then deployed for customer interaction.) and
Also, Wang teaches providing, by the computer system, the agent console with a real-time context to assist the online customer (Fig 7 # 718 current customer view provide to agent, [0033] The preview work item 702 may also include a graphical display 718 showing the web page as the user is currently viewing it. In one example, this graphical display 718 is live, enabling the agent to see exactly or nearly exactly what the user is currently seeing, providing enhanced troubleshooting availability.).

Regarding Claims 9 and 19, (New) Ajmera as modified by Wang and Srivastava teaches the method of claim 2, further comprising:
Ajmera teaches providing, by the computer system, the agent console with a chat interaction panel (Fig 6 # 10, 19 agent console, [0060] an agent console interacts with problem predictor); displaying, by the computer system, a plurality of content portions based on the interaction context on the agent console. ([0065] The agent console operates in conjunction with a customer console 12 to establish a smart chat session that is guided by outputs 19 that include, for example, responses to FAQs that are generated based upon dynamic text mining, The system selects the right issue/issues being faced by the customer, matches them to FAQ responses to those issues and provides appropriate widgets for resolving these standard issues/questions.)
Also, Wang teaches providing, by the computer system, the agent console with a chat interaction panel (Fig 7 #716 engagement status and [0032]  preview work item for informing an agent on the current context of a user under consideration for contact. A preview work item 702, such as the one displayed in FIG. 7, is presented to an agent): and Wang teaches displaying, by the computer system, a plurality of content portions based on the interaction context on the agent console. (Fig 7 and [0033] The preview work item 702 can include a variety of data that indicates a current context of the user, so that the agent can see where the user may be having troubles that could be alleviated. Such context information can include a list of web pages visited and searches made on the web site 710. The preview work item 702 may also include a graphical display 718 showing the web page as the user is currently viewing it. In one example, this graphical display 718 is live, enabling the agent to see exactly or nearly exactly what the user is currently seeing, providing enhanced troubleshooting availability.)

Regarding Claims 10 and 20, (New) Ajmera as modified by Wang and Srivastava teaches the method of claim 2, further comprising:
Ajmera teaches generating, by the computer system, wrap-up notes of customer-agent chat interaction ([0072] wrap up time to filling disposition forms regarding details of the chat and the customer, [0076] the new data (customer-agent interaction data), i.e. pre-chat, actual chat, and post-chat, between agent time and customer time (216). A resulting dataset is produced (218) containing such information as, for example, customer ID, main issue, one or more sub-issues, agent/customer time for the main issue, agent/customer time for the sub-issues, transfer type, transfer time, hold time, pre-chat time, post-chat time, number of customer lines, number of agent lines, number of lines of separation, and status concerning disconnections by customer chats.); and
storing, by the computer system, the notes to a profile of the online customer in a database for future interactions with the online customer ([0076] Finite data model includes the new data, i.e. pre-chat, actual chat, and post-chat, between agent time and customer time (216). A resulting dataset is produced (218) containing such information as, for example, customer ID, main issue, one or more sub-issues, agent/customer time for the main issue, agent/customer time for the sub-issues, transfer type, transfer time, hold time, pre-chat time, post-chat time, number of customer lines, number of agent lines, number of lines of separation, and status concerning disconnections by customer chats., [0093]-[0094]) .

Regarding Claim 11, (New)  Ajmera as modified by Wang and Srivastava teaches the method of claim 2, further comprising:
Ajmera teaches previous customer interactions and their performance metrics ([0042] customer prior history of interactions, [0082], Fig 8 customer data/profile), however Ajmera does not specifically teach retrieving, by the computer system, wrap-up notes of prior customer-agent chat interaction from a profile of the online customer in a database.
Wang teaches retrieving, by the computer system, wrap-up notes of prior customer-agent chat interaction from a profile of the online customer in a database. ([0048] historical reports (wrap up notes) that track the handling of the Preview Work Items.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included retrieving, by the computer system, wrap-up notes of prior customer-agent chat interaction from a profile of the online customer in a database, as disclosed by Wang in the system disclosed by Ajmera, for the motivation of providing insight into the personalized proactive interactive system and effectiveness of the system by real time dashboards and historical reports that track handling of the work ([0048] Wang)

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ajmera et al. (US 2017/0140280 A1) in view of Wang (US 2018/0033042 A1), further in view of Srivastava (US 9105268) and Solomon (US 2018/0232662 A1)

Regarding Claims 4 and 14, (New) Ajmera as modified by Wang and Srivastava teaches the method of claim 2, further comprising:
Ajmera does not teach comparing, by the computer system, the predicted intention of the online customer to an identified intention of the online customer; analyzing, by the computer system, a success rate of the predicted intention; storing, by the computer system, the success rate to a database; and periodically adjusting, by a machine learning module of the computer system, the predefined threshold based on the success rate of the predicted intention.
Solomon teaches comparing, by the computer system, the predicted intention of the online customer to an identified intention of the online customer ([0100] determine a user intent classification value of previously derived intent that reflects incomplete accuracy, [0102] derived user intent reflects the correct user intent therefore score id 100%); analyzing, by the computer system, a success rate of the predicted intention (Fig 26 # 230, 234 user intent confidence classifier, [0102] derived user intent reflects the correct user intent therefore score is 100%; storing, by the computer system, the success rate to a database ([0127] a confidence value of the user intent derived by the feeder parser to enhance the training set of the machine learning-based parser.; and periodically adjusting, by a machine learning module of the computer system, the predefined threshold based on the success rate of the predicted intention ([0104] estimated user intent confidence value of user intent is provided to machine learning to enhance its training data .Less accurate user intents may be weighted less heavily in training set, [0114] select the one user intent having the highest confidence value among the four. In another example, the gating classifier 240 may utilize a predetermined threshold, and may select each user intent that has a confidence value exceeding the threshold., [0274] threshold updating module)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included comparing, by the computer system, the predicted intention of the online customer to an identified intention of the online customer; analyzing, by the computer system, a success rate of the predicted intention; storing, by the computer system, the success rate to a database; and periodically adjusting, by a machine learning module of the computer system, the predefined threshold based on the success rate of the predicted intention, as disclosed by Solomon in the system disclosed by Ajmera/Wang/Srivastava, for the motivation of providing the user intent confidence value that may suggest that the user intent 84 was either correctly or incorrectly determined and providing confidence value to machine learning model to enhance training data for accurate prediction of intent ([0098], [0101] Solomon)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Monegan (US 9,124,694 B2) Monegan determining, by a computer system, interaction context from a plurality of enterprise interaction channels (Col 2 lines 52-60 Communication between the customer and the customer care center 103 may occur through a multi channel communication network 102 which may comprise any of a plurality of communication networks, such as SMS, Web, email, and outbound communication, Fig 2 # 211, 212 customer interaction data from interaction capture services such as web apps, mobile apps, chat etc.); generating, by the computer system, a predicted intention of an online customer based on the interaction context (Fig 2 # 213 intent prediction module, Col 4 lines 24-41 the intent prediction module 213 uses multiple data sources to contribute to the prediction of the intent of the customer for the current interaction, Col 4 lines 47-50  Predictions from the intent prediction module are validated using a prediction validation module 214. The caller may be asked a proactive question to capture intent, such as "Are you calling to about your upcoming trip to Boston?").
Reed (US 7,496,500) discloses determining intent and comparing intent to threshold to determine accuracy
Razin (US 2021/0193124) teaches comparing, by the computer system, the predicted intention of the online customer to an identified intention of the online customer ([0038] classify a user intent associated with interaction data, [0040] confirm the accuracy of the classification of topics associated with interaction data); analyzing, by the computer system, a success rate of the predicted intention ([0048] generate an intent prediction 180 associated with the user interaction data 130, along with a confidence score 182 (success rate) which identifies the confidence that the intent prediction 180 is correct., [0050] user intent 95%); storing, by the computer system, the success rate to a database ([0022] store information regarding user to database 114, Fig 6 # 182 and [0049] confidence score used to create an optimal customer experience) ; and periodically adjusting, by a machine learning module of the computer system, the predefined threshold based on the success rate of the predicted intention ([0054] The intent prediction engine 127 provides this updated training vector 176 to the framework 168 which, in turn, can update the prediction model 170 based upon the vector 176. Accordingly, the intent prediction engine 127 includes a custom feedback loop that allows the framework 168 to improve its decision making process over time.)
Camin (US 2019/0236204) discloses predicting the intent of a user from anomalous user profile data and utilizing such predictions to improve dialogue system operation by resolving ambiguities in user interactions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779. The examiner can normally be reached 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGEETA BAHL/Primary Examiner, Art Unit 3629